Title: To George Washington from Elbridge Gerry, 18 March 1784
From: Gerry, Elbridge
To: Washington, George



Sir
Annapolis [Md.] 18th March 1784

By the last Post I received from the president of the Senate of Massachusetts a Letter, inclosing the papers herewith transmitted, & requesting me to write to your Excellency on the Subject. As I have no other Knowledge of the Matter, than what is derived from Colo. Gridley’s Letter & the Resolve accompanying it, I can only say, that when your Excellency is at Leisure, if You think it expedient to make any observations on the Subject or Answer to the Resolve, & should inclose them to me, I will direct them to Colo. Gridley.
I flatter myself with the Hopes that since your Retirement from publick Life You have not only enjoyed, Health, peace & Competence, but Likewise the pleasure of seeing all your Friends in the same happy Circumstances.
My Respects to your Lady, & be assured Sir I remain with every Sentiment of Esteem & Respect your most obedt & very humble sert

E. Gerry

